Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 02/09/2022. Currently, claims 1, 4-9, 12 and 21-32 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 4-5, the recitation “wherein the second gate structure comprises a first layer and a second layer, the first layer is between the second layer and the first gate structure” is ambiguous. The second gate structure comprises the first and second layers, how the first layer is between the second layer and the first gate. Claims 4-5, 21 and 29-30 are included likewise, as they depend from claim 1.
Appropriate correction is required.

DETAILED ACTION 
Allowable Subject Matter
Claims 1, 4-9, 12 and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second gate structure comprises an n-type gate 
	With respect to claim 6, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second gate structure comprises a p-type gate structure, and the second dopant concentration of the second layer is greater than the first dopant concentration of the first layer. Claims 7-9, 12 and 31-32 are included likewise as they depend from claim 6.
	With respect to claim 22, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the third gate structure comprises a third layer and a fourth layer over the third layer, wherein the first layer, second layer, the third layer and the fourth layer comprise a same semiconductor material and same dopants, the first layer and the third layer have a first dopant concentration, and the second layer and the fourth layer have a second dopant concentration different from the first dopant concentration. Claims 23-28 are included likewise as they depend from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
In claim 1, lines 4-5, the recitation “wherein the second gate structure comprises a first layer and a second layer, the first layer is between the second layer and the first gate structure” is ambiguous. The second gate structure comprises the first and second layers, how the first layer is between the second layer and the first gate. Claims 4-5, 21 and 29-30 are included likewise, as they depend from claim 1.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 26, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813